DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Patent Application Publication # 2017/0017236) in view of Burns (U.S. Patent # 6,393,362).

Regarding claims 1, 14-15, 3, 8, and 12-13, Song discloses a vehicle control device (title, abstract, etc) comprising:
an acquirer configured to acquire a state of a vehicle (such as priority status), a current position of other vehicle present in surroundings of the vehicle, and a predicted future position of the other vehicle (figs 3, 40, 42, P52, examples in figs 24-34 crossings or 46-62 mergings, etc); and
an action controller configured to control an action of the vehicle on the basis of information acquired by the acquirer (figs 40, 42, P52, etc), 
wherein, when the vehicle heads from a first road toward a second road which at least partially intersects with the first road while traveling, other vehicle heads from a
second road toward a first road side, and a future trajectory in which the vehicle travels and a future trajectory in which the other vehicle travels intersect with each other (figs 40, 42, P52, 171, road geometry examples in figs 24-34 crossings or 46-62 mergings, etc),  
the action controller determines whether to cause the vehicle to pass through an intersection area in which the first road and the second road intersect with each other with priority over the other vehicle on the basis of the state of the vehicle and the future position of the other vehicle (figs 40, 42, P52, 164-165, 174, 180, etc) and controls the vehicle on the basis of a result of the determination (figs 40, 42, P52, 164-165, 174, 180, examples in figs 24-34 crossings or 46-62 mergings, etc).
Song does not explicitly disclose that the traveled surfaces are roads. 
However, Song’s traveled surfaces qualify as roads under some common definitions for “road”. See for example, “2a: an open way for vehicles, persons, and animals” (Merriam-Webster), “3: a route or way to an end, conclusion, or circumstance” (Merriam-Webster), or “1. a wide way leading from one place to another, especially one with a specially prepared surface which vehicles can use.” (Oxford)
In the same field of endeavor, Burns discloses the claimed roads. Burns also discloses that when the vehicle heads from a first road toward a second road which at least partially intersects with the first road while traveling, other vehicle heads from a second road toward a first road side, and a future trajectory in which the vehicle travels and a future trajectory in which the other vehicle travels intersect with each other, the action controller determines whether to cause the vehicle to pass through an intersection area in which the first road and the second road intersect with each other with priority over the other vehicle on the basis of the state of the vehicle and the future position of the other vehicle and controls the vehicle on the basis of a result of the determination (figs 1, 6-9, P10, 11, 14, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Song to use roads, as taught by Burns, in order to extend the lifespan of the travelling surfaces and/or to apply the invention to existing road networks, with predictable results.  

Regarding claim 2, Song in view of Burns further discloses that the first road is a road that merges with the second road and disappears after a predetermined distance, and the second road is a road that does not disappear after the predetermined distance, or the second road is a road that merges with the first road and disappears after a predetermined distance, and the first road is a road that does not disappear after the predetermined distance (Burns fig 7).

Regarding claim 4, Song in view of Burns further discloses that the other vehicle is a vehicle that travels in front of the vehicle (figs 50, 53, 60, 46-62, etc).

Regarding claim 5, Song in view of Burns further discloses that when a timing at which the other vehicle will reach the intersection area is within a predetermined time from a timing at which the vehicle will reach the intersection area, the action controller determines whether to cause the vehicle to pass through the intersection area with priority over the other vehicle (P36, 147-150, 171, etc).

Regarding claim 6, Song in view of Burns further discloses that the action controller causes the vehicle 10 pass through the intersection area with priority over the other vehicle by causing the vehicle to pass through the intersection area at an earlier timing than a timing at which the other vehicle will pass through the intersection area (figs 40, 42, P52, 164-165, 174, 180, etc; or Burns figs 1, 6-9, P10, 11, 14, etc).

Regarding claim 7, Song in view of Burns further discloses that the action controller causes the vehicle to pass through the intersection area with priority over the other vehicle by causing the vehicle to enter the second road from the first road in front of the other vehicle in the intersection area (figs 50, 53, 60, 46-62,etc; or Burns fig 7).

Regarding claim 9, Song in view of Burns further discloses that the action controller determines whether to cause the vehicle to pass through the intersection area with priority over the other vehicle and controls the vehicle on the basis of a result of the determination in a road environment in which the first road extends without disappearing in a vicinity of the intersection area on the first road and ahead of the intersection area in a traveling direction of the vehicle (most of examples in figs 24-34 crossings and 46-62 mergings, etc; or Burns figs 1, 6-7, etc).

Regarding claim 10, Song in view of Burns further discloses that an exit of a specific road including the first road and the second road is provided ahead of the intersection area on the first road in a traveling direction of the vehicle (figs 46-62, etc; or Burns figs 1, 7, etc).

Regarding claim 11, Song in view of Burns further discloses that when the vehicle approaches a predetermined distance from an end point of the intersection area, the action controller does not execute processing of determining whether to cause the vehicle to pass through the intersection area with priority over the other vehicle and controlling the vehicle on the basis of a result of the determination (P36, 147-150, 171, etc: i.e. when trajectories are not predicted to intersect).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
December 3, 2022